IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1644
                             Filed November 26, 2014

IN THE INTEREST OF B.G., B.G., and B.G.,
      Minor Children,

A.W., Mother,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



       A mother appeals the termination of her parental rights to three children.

AFFIRMED.



       Les M. Blair III of Blair and Fitzsimmons, P.C., Dubuque, for appellant.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Mike Wolf, County Attorney, and Cheryl Newport, Assistant County

Attorney, for appellee.

       Neill Kroeger, LeClaire, for father

       Brian P. Donnelly of Mayer, Lonergan & Rolfes, Clinton, attorney and

guardian ad litem for minor children.



       Considered by Mullins, P.J., and Bower and McDonald, JJ. Tabor, J.,

takes no part.
                                             2



BOWER, J.

         A mother, A.W., appeals the termination of her parental rights to three

children.1 The mother claims the State has failed to carry its burden of proving

by clear and convincing evidence her parental rights should be terminated. We

find the State carried its burden and affirm the juvenile court’s order.

I. BACKGROUND FACTS AND PROCEEDINGS

         The children, B.G., B.G., and B.G., were born in 2007, 2008, and 2011,

respectively.     The Iowa Department of Human Services (DHS) first became

involved with the children due to a founded child abuse assessment filed in

January 2012 against the mother and father for lack of supervision and denial of

critical care. The assessment stemmed from a domestic disturbance between

the children’s parents, witnessed by one of the children, and the mother’s

continued problems with alcohol. On two occasions in 2012 the mother was

arrested and charged with operating while intoxicated (OWI). The children were

not with her at the time of the arrests. After the second OWI, the DHS filed a

child in need of assistance (CINA) petition for all three children. In March 2013,

the children were determined to be CINA but were allowed to remain in the

mother’s custody under the supervision of the DHS. Shortly after the hearing,

the mother was arrested and charged with a third OWI. As a result, she was

placed at the Hightower Place Transitional Housing’s program for substance

abuse treatment.         The children were allowed to live with their mother at

Hightower.


1
    The father’s parental rights were also terminated. He does not appeal.
                                        3



       In October 2013, the mother successfully completed the Hightower Place

program and moved to New Directions transitional housing. In November 2013,

her residency at New Directions was terminated due to a domestic incident

between her and the children’s father. After the incident she admitted to several

relapses and agreed to the removal of her children to foster care for their

protection.   Also in November, the children’s father was arrested for

manufacturing controlled substances and was eventually sent to prison for a term

not to exceed ten years.

       A review hearing was held in February 2014, and the DHS reported a lack

of progress by the mother. The court scheduled a permanency hearing for all

three children, which was subsequently continued to provide the mother with

more time to obtain treatment. In August, the State petitioned for the termination

of the parents parental rights, and the termination hearing was held on

September 16.

       In its termination order, the court noted the mother’s lack of improvement

and effort. From January through May 2014, the mother attended nine of fifty-

nine scheduled substance abuse and mental health outpatient sessions. The

mother did spend one month in a detoxification program but after release from

the program failed to submit to all five requests for random drug testing. Further,

the mother has cancelled or has been absent from seventeen of twenty-three

visitations with her children from May through August 2014 even though the DHS

provided transportation for her. The mother cited various medical reasons for the

absences, though she was unable to provide proof of visits to a doctor. The DHS
                                        4



noted the missed visitations were detrimental to the children. The DHS social

worker assigned to the case recommended termination of the mother’s parental

rights. The children’s guardian ad litem also recommended termination of the

mother’s parental rights. The juvenile court found clear and convincing evidence

to terminate the mother’s parental rights to the two older children pursuant to

Iowa Code sections 232.116 (1)(d), (i), and (l) (2013), and her parental rights to

the youngest child pursuant to Iowa Code sections 232.116 (1)(d), (h), (i), and (l)

(2013).

II.    STANDARD OF REVIEW

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).    We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116.   Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III.   DISCUSSION

       Iowa Code chapter 232, concerning the termination of parental rights,

follows a three-step analysis.   P.L., 778 N.W.2d at 39.     The court must first

determine whether a ground for termination under section 232.116(1) has been

established. Id. If a ground for termination has been established, the court must

apply the best-interest framework set out in section 232.116(2) to decide if the
                                          5



grounds for termination should result in termination of parental rights. Id. Finally,

if the statutory best-interest framework supports termination of parental rights,

the court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

       A.     Grounds for Termination

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

clear and convincing evidence.      D.W., 791 N.W.2d at 707.         On appeal, the

mother states the trial court erred in finding clear and convincing evidence

existed to terminate her parental rights. She believes her noncompliance with

the case plan created by the DHS cannot serve as a basis for termination. She

claims she complied with the requirements of the case plan she was able to,

taking into consideration her limited finances, transportation, and health

concerns. The mother has failed to cite a specific ground, pursuant to section

232.11, to support her claim. After reviewing the record de novo, we conclude

grounds for termination exist under sections 232.116(1) (i), and (l).        For the

purposes of this appeal, we will limit our analysis solely to section 232.116(1)(l).

       Under section 232.116(1)(l), termination may be ordered if the child has

been adjudicated a CINA, “[t]he parent has a severe substance-related disorder

and presents a danger to self or others as evidenced by prior acts,” and “[t]here

is clear and convincing evidence “the [mother]’s prognosis indicates that the child

will not be able to be returned to the custody of the [mother] within a reasonable

period of time considering the child’s age and need for a permanent home.” Iowa
                                          6



Code § 232.116(1)(l)(1)–(3). After the children were ruled CINA because of the

mother’s substance abuse and neglect, the DHS began offering services to

address these issues. The record shows the DHS provided mental health and

substance abuse counseling and treatment to the mother. The mother

substantially failed to participate in these services. The mother attended only a

small amount of the scheduled substance abuse counseling sessions. She failed

to complete all five random drug tests. The mother was given additional time to

comply with services and failed to do so. “[C]hildren should not be forced to wait

for their parent to grow up.” In re M.Z., 481 N.W.2d 532, 536 (Iowa Ct. App.

1991).    “Where the parent has been unable to rise above the addiction and

experience sustained sobriety in a noncustodial setting, and establish the

essential support system to maintain sobriety, there is little hope of success in

parenting.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998). We find the

State has carried its burden of proving by clear and convincing evidence the

mother’s parental rights should be terminated pursuant to section 232.116(1)(l).

         B.    Best Interests of the Child.

         Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests of the child, we give

primary consideration to “the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional conditions and needs of the child.” See Iowa Code § 232.116(2). For
                                          7



the reasons listed above, we find it is in the best interests of the children to

terminate the mother’s parental rights.

IV.    CONCLUSION

       There is clear and convincing evidence that grounds for termination exist

under section 232.116(1)(l), termination of the mother’s parental rights is in the

children’s best interests pursuant to section 232.116(2), and no consequential

factor weighing against termination in section 232.116(3) requires a different

result. Accordingly, we affirm termination of the mother’s parental rights.

       AFFIRMED.